Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.	Claims 3, 6-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (2003/0147519).
As to claim 3, Jain teaches a system comprising: a website including a displayed option to request a generation of a dynamic telephone number (Fig. 1, 2. Request Dynamic Number; [0017, 0019, 0025, 0054]), wherein a telephone number is operable to be received by said website (Figs. 1-3 and related texts – dynamic number user 973-829-2000), said dynamic telephone number is operable to be associated with said telephone number (abstract, [0010, 0022, 0036]), a call is operable to be received to said dynamic telephone number (Fig. 2; [0027, 0072]), and said call is operable to be provided to said telephone number (Fig. 2; [0032, 0072]). Jain does not explicitly discuss dynamic telephone number is operable to be displayed by said website. However, Jain teaches the dynamic number user request the dynamic number through a web interface and simply clicks a box before placing the call ([0054]), hence it would have been obvious that the dynamic number displayed in order for the dynamic number user to click. Furthermore, Jain teaches the dynamic number user requests the dynamic number implemented using a web page (Fig. 1 and [0017]); the number server returns the 
As to claim 6, Jain teaches the system of claim 3 further comprising a dynamic telephone number provided for a pre-determined number of uses ([0022] – configuring parameters associated with the dynamic number: in terms of time, maximum number of calls…); it would have been obvious the same pre-determined number of uses would also apply for a second dynamic telephone number.
As to claim 7, Jain teaches the system of claim 3, wherein the telephone number is a mobile telephone number ([0003, 0077] – cellular telephone number).
As to claim 12, Jain teaches the system of claim 3, wherein a utilization of said dynamic telephone number includes a cost ([0022]).

3.	Claims 4-5, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (2003/0147519) in view of Dotan et al. (2006/0177029).
As to claim 4, Jain does not explicitly discuss the system of claim 3 wherein said website is a dating website.
Dotan teaches the website is a dating website in which users may be reluctant to distribute their telephone number and avoiding exposing their telephone number, the subscriber requests a temporary telephone number ([0066 - 0067]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Dotan into the teachings of Jain for the 
As to claims 5 and 10, Jain teaches the system of claim 3 further comprising a dynamic telephone number provided for a period of time ([0022] – lifetime of the dynamic number: in terms of time, maximum number of calls…); it would have been obvious the same period of time or lifetime would also apply for a second dynamic telephone number. Dotan teaches providing a second dynamic telephone number that is operable for a period of time ([0021]).

4.	Claims 8-9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al. (2003/0147519) in view of Lin (2006/0141981).
As to claims 8, 11, Jain teaches the dynamic number user may configure parameters associated with the dynamic number such as maximum cost for using the service ([0022]); and the network would need to see a valid original number which might also be used for billing ([0066]). Jain does not explicitly discuss generation of said dynamic telephone number associated with a cost. It would have been obvious to incorporate the generation of dynamic telephone number cost for the purpose of compensating the services provided by the dynamic telephone number service.
Lin teaches short-lived IDs are marketed and charged per use basis or for on a flat fee ([0046]); requesting for a short-lived ID and generating short-lived ID (Fig. 6).
It would have obvious that just like any other services request, generating the dynamic telephone number will be billed.  It would have been obvious to incorporate the 
As to claim 9, Lin teaches memory 211 containing short-lived ID 221 (Fig. 2; [0024]).
Response to Arguments
6.	Applicant’s arguments with respect to claims 3-12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is 571-272-7489.  The examiner can normally be reached on Monday - Thursday from 6:30 A.M. to 5:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).